Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 1 of 7




                     EXHIBIT B
                                                                                       RAVN AIR GROUP, INC., ET AL.                    26

                                                                1   there's simply not enough time to do the things that Ravn needs
                                                                2   to do and that Ravn needs additional time.
                                                                3              We filed in our reply a fairly comprehensive response
                                                                4   on that.    I think it is fair to summarize it as we would be
                                                                5   delighted to have more time.    Every option, by definition, is
                                                                6   more valuable if you have more time to exercise it.   But the
                                                                7   deal that we got and the optionality that it has provided us,
                                                                8   both in terms of allowing us to pay immediately some priority
                                                                9   claims and also because of the plan format, auguring the
                                                               10   payment of all administrative and priority claims, was one
                                                               11   extraordinary benefit over one of the other alternatives, which

                                                               12   would've been a Chapter 7 filing at the outset.
                                                               13              The other is, as we've tried to make clear, our
                                                               14   special restructuring committee is absolutely committed to
                                                               15   trying to find another alternative to the orderly liquidation
                                                               16   that's laid out in the former plan that was filed on Monday.
                                                               17   As Your Honor so frequently hears, we take the best deal we can

                                                               18   negotiate, not the best one that exists in an idyllic world.
                                                               19              And frankly, I think that this is a fair deal and has
                                                               20   given us lots of opportunities to pursue the CARES Act
                                                               21   opportunities.    There are other opportunities and I don't
                                                               22   think, given our papers, I need to belabor the point.    I would
                                                               23   simply rest on that point.    And then there are the technical
                                                               24   issues around 552 and avoidance actions and the like.    I
                                                               25   propose to come back to that but stop at this point and let Mr.


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 2 of 7




                                                                                     eScribers, LLC | (973) 406-2250
                                                                               operations@escribers.net | www.escribers.net
                                                                                        RAVN AIR GROUP, INC., ET AL.                    33

                                                                1             THE COURT:   Okay.
                                                                2             MR. STARK:   I remember in grade school that Alaska is
                                                                3   a very big state.    But it is useful to see how big it is, when
                                                                4   compared against the contiguous United States.     And then,
                                                                5   looking below that, the map of connections -- the map of
                                                                6   connectivity, what Ravn does throughout the State of -- or did,
                                                                7   up until a few weeks ago, did throughout the State of Alaska.
                                                                8             At the top it says, air travel is key to life in
                                                                9   Alaska.   This is very different than living in the Northeast.
                                                               10   Vast distances and terrain necessitate air travel.    Over eighty
                                                               11   percent of Alaskan communities are not connected by road or

                                                               12   rail.   Many communities are not able to offer medical or dental
                                                               13   services, requiring residents to travel by air for care.
                                                               14             I walk across the street.   I take a cab, and I have
                                                               15   fifty different options.    These people can take an airplane --
                                                               16             THE COURT:   Let me ask you a question, because I want
                                                               17   to be clear.   On a lot of this, I think you're pushing an open

                                                               18   door, all right?    It was not lost upon me that this is not a
                                                               19   typical case and I don't have any problem with you quoting me
                                                               20   back from the first day transcript because I think, in many
                                                               21   ways, I repeated that when we started today's hearing with my
                                                               22   frank disappointment that we're in a situation where there was
                                                               23   not necessarily a rescue structure available.
                                                               24             So the importance of the services provided by this
                                                               25   company is not lost upon me.    But bankruptcy is a place of hard


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 3 of 7




                                                                                    eScribers, LLC | (973) 406-2250
                                                                              operations@escribers.net | www.escribers.net
                                                                                       RAVN AIR GROUP, INC., ET AL.                       59

                                                                1   for government funding that emerges because of these deadlines,
                                                                2   we'll be back in front of Your Honor, I suspect, very quickly
                                                                3   on that.
                                                                4              We just don't think, based on what we've heard, and
                                                                5   we've been working on this since mid-March, as have the
                                                                6   debtors, we don't think it's going to come to fruition, based
                                                                7   on what we've been told.     We've all made strenuous efforts.
                                                                8   We've all called our political connections.    It has not
                                                                9   resulted in anything yet, and we've been told it won't result
                                                               10   in anything, which is the news that Mr. Keller was talking
                                                               11   about earlier and that they submitted a -- and the debtor

                                                               12   submitted a supplemental declaration about.
                                                               13              Unless Your Honor has any questions, I'm going to move
                                                               14   on from the time element.
                                                               15              THE COURT:   So I want to be clear, because I think, to
                                                               16   be blunt, Mr. Stark's comments are that the lenders are either
                                                               17   simply taking the company or perhaps, giving up on the company.

                                                               18   Either one.    And so the question would be -- play this string
                                                               19   out for me, all right, because we're in a very fuzzy area.       So
                                                               20   say I give you your timeline, okay, and you're going to make
                                                               21   all the arguments that you're funding the professionals, and
                                                               22   you're funding the process, and you're paying the freight, and
                                                               23   you're doing what you're supposed to be doing.    And you're even
                                                               24   confirming a plan rather than moving forward with a credit bid
                                                               25   that leaves everybody hanging, right?


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 4 of 7




                                                                                     eScribers, LLC | (973) 406-2250
                                                                               operations@escribers.net | www.escribers.net
                                                                                       RAVN AIR GROUP, INC., ET AL.                      61

                                                                1   and just saying, you know something?    We're in.   We're going to
                                                                2   liquidate.    It is a heavy lift on the 10th of June, before
                                                                3   confirmation, to unwind that process.    And I'm confident that
                                                                4   they may try, but how do I have confidence that the optionality
                                                                5   that Mr. Stark is hoping to keep and maintain will, in fact, be
                                                                6   there?
                                                                7             And again, you tell me it'll be the committee, the
                                                                8   debtor, and you folks all in a line cheerleading a government
                                                                9   entity.   And I think I'd like to know how I can know that
                                                               10   that's going to be what happens in June.   Right now, that would
                                                               11   be great.    If the phone rang today, I have little doubt that

                                                               12   everybody would jump on that and say you know something?     We're
                                                               13   going to pivot.    Mr. Keller, please revise your plan, or we'll
                                                               14   come up with a different deal, but it'll put planes back in the
                                                               15   air and service the people of Alaska.    I don't have any doubt
                                                               16   that that happens if that phone call comes in today.     That
                                                               17   seems to me, again, pretty rational.

                                                               18             How does this train get stopped in June if that's,
                                                               19   again, when prospects arise?    I don't know if I've been clear
                                                               20   on my suggestion, but that's --
                                                               21             MR. NEIER:   I think you are, Your Honor.   Obviously
                                                               22   the debtor and the committee could always raise the issue to
                                                               23   you.   But I think what you're really asking is whether there's
                                                               24   something irrevocable about what's going to happen going
                                                               25   forward between now and June.


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 5 of 7




                                                                                      eScribers, LLC | (973) 406-2250
                                                                                operations@escribers.net | www.escribers.net
                                                                                       RAVN AIR GROUP, INC., ET AL.                     62

                                                                1             I think, Your Honor, if you hear from Mr. Keller and
                                                                2   you read the plan that was submitted on Monday, you'll see that
                                                                3   what's happening is the DIP is not going to be paid off in this
                                                                4   case.   It's going to roll to an exit, okay?   And all the claims
                                                                5   are going to go into a liquidating trust, to be liquidated over
                                                                6   three years.    Over three years.   So nothing's going to happen
                                                                7   immediately.
                                                                8             And if, in June, there is somebody who wants to buy
                                                                9   all the planes and resume operations, my guess is that
                                                               10   everybody will be on board with that strategy, and there's
                                                               11   nothing that will happen between now and June in terms of

                                                               12   liquidation of collateral.    There are some small deals, and I
                                                               13   think the debtors are planning on some de minimis asset sales
                                                               14   during the case, just to raise money to pay the freights and
                                                               15   pay down the DIP and so forth.
                                                               16             But we've been told by the debtors' airplane expert
                                                               17   that it'll take as much as, I think, thirty-three months to

                                                               18   liquidate the collateral.    And as Mr. Stark pointed out, these
                                                               19   planes are not worth very much today.     They're worth very
                                                               20   little today.    So delay may actually help the price of the
                                                               21   planes to recover.    And if these planes are liquidated, by the
                                                               22   way, what we've been told is they won't be liquidated in
                                                               23   Alaska.   They'll have to be flown to the U.S., and they're
                                                               24   likely going to be liquidated internationally.    It's a very
                                                               25   complicated job, and it's not going to result in a lot of


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 6 of 7




                                                                                    eScribers, LLC | (973) 406-2250
                                                                              operations@escribers.net | www.escribers.net
                                                                                      RAVN AIR GROUP, INC., ET AL.                     83

                                                                1   the fact is that, to the extent that that white knight or that
                                                                2   opportunity, a meaningful opportunity, arises and we've
                                                                3   described different possibilities of state action, or public
                                                                4   agencies, or other players, I want to be -- I will not hesitate
                                                                5   to exercise the power that I have over the process of a Chapter
                                                                6   11 case in order to afford the debtor a meaningful opportunity
                                                                7   to pursue a path that's superior to liquidation.
                                                                8            And again, I appreciate Mr. Neier's candor in saying,
                                                                9   look, a three-year liquidation of a lot of planes in the market
                                                               10   that we're in, is not the lender's first best hope.   I get
                                                               11   that.   But I think it's helpful to me -- to the parties, that I

                                                               12   can at least share with you that I think that this is a plan --
                                                               13   is a superior result, in many ways, to lots of different 363
                                                               14   transactions here, that might not come with some of the
                                                               15   benefits associated with a plan, and I'm cognizant of that.
                                                               16   But again, if opportunity arises, I would expect to be
                                                               17   contacted by the parties very promptly, and I can't predict

                                                               18   what those options or opportunities will be, but we are in a
                                                               19   very unusual situation.
                                                               20            So with that, I'm going to actually -- I think what
                                                               21   I'm going to do, is terminate the call.   We will reconvene at
                                                               22   2:30 Eastern.   If it is easier or more helpful that I get off
                                                               23   and the parties can at least confer about who's going to call
                                                               24   who, that's actually -- that might be the best way to do this,
                                                               25   rather than having you all go scramble through your cell


Case 20-10755-BLS   Doc 251-3   Filed 05/26/20   Page 7 of 7




                                                                                    eScribers, LLC | (973) 406-2250
                                                                              operations@escribers.net | www.escribers.net
